DOWDELL, C. J.
It appears from the record that the present appeal ivas not taken until after the expiration of a year from the rendition of the judgment. The time within which an appeal can be taken in such a case is limited by the statute to one year. The appeal is therefore unauthorized, and this court is without jurisdiction to entertain it.—Dennis et al v. Currie, 142 Ala. 637, 38 South. 802; Blackburn v. Huber Mfg. Co., 135 Ala. 598, 33 South. 160. It follows that the appeal must be dismissed.
Appeal dismissed.
Anderson, Mayfield, and Sayre, JJ., concur.